Citation Nr: 0211408	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
VA non-service-connected death pension in the amount of 
$11,506.00 was timely submitted.



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to August 
1946.  He died in October 1982.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 determination of the VA 
Committee on Waivers and Compromises (Committee).  In May and 
November 2001, the Board remanded the matter to the RO for 
further development.  The case was returned to the Board in 
July 2002.


FINDINGS OF FACT

1.  By an October 1998 letter, the RO informed the appellant 
that it was proposing to terminate payment of non-service-
connected death pension benefits as of January 1, 1997, as a 
result of a change in her income due to receipt of Social 
Security benefits.

2.  By a January 6, 1999, letter, the RO informed the 
appellant that it had already informed her, in a previous 
letter, that it was proposing to terminate her benefits as a 
result of a change in her income, and that such termination 
was effective as of January 1, 1997.

3.  There is no record on file that the appellant was ever 
notified of the time limit within which she could file a 
waiver of recovery of an overpayment.

4.  On March 3, 2000, the RO received a faxed statement from 
the appellant's daughter, indicating that the appellant 
wanted VA to waive recovery of an overpayment of non-service-
connected death pension benefits.


CONCLUSION OF LAW

The appellant's claim for waiver of recovery of an 
overpayment of non-service-connected death pension benefits 
in the amount of $11,506.00 was timely filed.  38 U.S.C.A. § 
5302(a) (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or the postal authorities, or due to other 
circumstances beyond the debtors control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

In the instant case, VA alleges that it:  1) notified the 
appellant in a January 6, 1999, letter that her pension 
benefits were being terminated due to a change in income; and 
2) notified her in a January 22, 1999, letter of the 
requisite time limit (180 days) within which she could 
request a waiver of indebtedness.  The claims file includes a 
copy of the January 6, 1999, letter, but does not contain a 
copy of the January 22, 1999, letter.  The appellant alleges 
non-receipt of the January 22, 1999, notification letter.  

Evidence on file prior to the Board's two remands includes:  
1)  an October 1998 printout which is to the effect that the 
RO was proposing to terminate death pension benefits and 
suggesting that an earlier due process letter had not, in 
fact, been released; 2) a faxed statement, dated on March 2, 
2000, sent by the appellant's daughter to VA (initially 
requesting a waiver of overpayment) was apparently sent in 
response to a prior communication she had with VA; however, 
there is no memorandum on file documenting the occurrence and 
nature of this previous communication; 3) a computer screen 
printout dated on June 9, 2000, apparently noting that waiver 
rights were sent on March 16, 1999; and a 4) a notation of 
repayment of the debt starting on July 15, 1999.

In May 2001, the Board remanded the case in an attempt, to 
associate with the claims file, documentation (i.e. the 
January 22, 1999, letter) that the RO informed the appellant 
of the amount of her debt as well as the time limit in which 
she was to request a waiver.

In a June 2001 Report of Contact, VA personnel indicated that 
the Debt Management Center (DMC) and the Board had an 
agreement by which the Board would accept certification from 
micro film that notification of the debt and the time limit 
had been sent. 

The Board is unaware of any agreement that involves the Board 
and DMC.

In October 2001, the undersigned Board Member engaged in an 
email exchange with an employee of VA's DMC.  The DMC 
employee indicated that DMC had an agreement with the 
regional offices such that DMC would send a certification 
letter when there was a question as to whether or not the 
debtor received the DMC's first demand letter.  It was noted 
that the first demand letter repeated the debtor's rights 
(which are similarly stated in the award adjustment letter 
released by the RO when it made adjustments).  It was 
generally noted that DMC did not keep a paper copy of its 
certification letter but did send a copy to the RO and the 
appellant and his/her power of attorney.  It was noted that 
the letter was sent to the RO so it could be filed with the 
claims file and delivered to the POA.  It was pointed out 
that the process had come about as the Committee, Board, and 
the Court were granting waivers in cases in which the rights 
letter could not be located.  It was also noted that DMC sent 
a copy of the CAROLS screen showing the letter history and 
could send any correspondence it had received on the debt.

In November 2001, the Board again remanded the case for 
further development, including obtaining and associating with 
the claims folder the January 22, 1999, letter which 
purportedly informed the appellant of the amount of the debt 
as well as the time limit within which she could file a 
waiver. 

In a November 2001 Report of Contact, VA personnel indicated 
that there was no copy of the overpayment letter, and no 
other file aside from the NOD file.  The RO noted that the 
appellant's daughter argued that had she known about the time 
limits for filing a waiver, she would have complied.  It was 
then noted that based on her other failures to respond to 
information requests, that she only took care of her mother's 
business sporadically.  It was noted that the August 1999 
Financial Status Report could not be considered an implied 
waiver as it was not timely filed.  

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(g) 
(1999).  The mere assertion of non-receipt of VA notification 
does not rebut the presumption of administrative regularity 
on this point.  Warfield v. Gober, 10 Vet. App. 483 (1997).  

To the extent that the Houston Committee on Waivers thought 
that there was an agreement between DMC and the Board of 
veterans' Appeals, that belief is incorrect.  The agreement 
was between DMC and the RO.  Furthermore, DMC has clearly 
stated that a copy of a letter, if generated, was to be 
forwarded to the RO for inclusion in the file.

In the instant case:   1) the RO's inability to locate the 
January 22, 1999, letter in which VA purportedly informed the 
appellant of the amount of the debt and the time limit within 
which she could file a waiver; 2) prior documentation 
detailing non-release of a due process letter and 3) the 
countless inconsistencies between the RO and DMC regarding 
the type of notice it affords to debtors and the 
documentation of such notice in the record following the 
creation of a debt, leads the Board to conclude that the 
presumption of administrative regularity has been rebutted.  
It is altogether unclear, due to poor record keeping, when 
the appellant was informed of the creation of the debt.  As 
such, the Board will accept her March 2000 faxed statement as 
a timely request for a waiver of recovery of an overpayment 
of non-service-connected death pension. 


ORDER

To the extent that the Board has determined that a request 
for waiver of an overpayment of VA non-service-connected 
death pension in the amount of $11,506.00, was timely filed, 
the appeal is granted.


REMAND

Having concluded that the appellant's request for a waiver of 
recovery of an overpayment in the calculated amount of 
$11,506 was timely filed, the next question becomes whether 
the request may be granted.  Therefore, the issue of 
entitlement to a waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $11,506 is 
remanded to the RO for the following:

1.  The appellant should be requested to 
complete and submit a current Financial 
Status Report, (VA Form 4-5655), and be 
given an opportunity to submit any 
evidence and argument concerning her 
claim for waiver of recovery of the 
$11,506 overpayment.  In completing the 
Financial Status Report, the appellant is 
reminded to accurately report all income 
received and expenses paid on a monthly 
basis.

2.  Thereafter, the appellant's claim for 
a waiver of recovery of an overpayment 
should be adjudicated.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


